                             (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




  (Firm Name, Address, and Telephone Number)                                                 (If Known)




                          (Place an “X” in One Box Only)                                                                                 (Place an “X” in One Box for Plaintiff
                                                                           (For Diversity Cases Only)                                       and One Box for Defendant)

                          (U.S. Government Not a Party)                                                                            or


                                                                                                                                   and
                          (Indicate Citizenship of Parties in Item III)




                (Place an “X” in One Box Only)




(Place an “X” in One Box Only)


                                                                                                 (specify)
                                                                          (Do not cite jurisdictional statutes unless diversity)




                       (See instructions):
                ATTACHMENT TO CIVIL COVER SHEET
PLAINTIFFS’ COUNSEL:
      Robert L. Sterup
      Brown Law Firm, PC
      315 North 24th Street
      Billings, MT 59101
      Telephone: 406-248-2611
      Facsimile: 406-248-3128
      rsterup@brownfirm.com

      Pamela D. Bucy
      Taylor Luther Group, PLLC
      One South Montana Ave., Ste. M-2
      Helena, MT 59601
      Telephone: 406-441-4871
      pam@taylorluthergroup.com

      Karl S. Stern (admitted pro hac vice)
      Kate K. Shih (admitted pro hac vice)
      Quinn Emanuel Urquhart & Sullivan LLP
      711 Louisiana Street, Suite 500
      Houston, TX 77002
      Telephone: 713-221-7000
      Facsimile: 713-221-7100
      karlstern@quinnemanuel.com
      kateshih@quinnemanuel.com

DEFENDANTS:
PPL Corporation, PPL Capital Funding Inc., PPL Electric Utilities Corp., PPL
Energy Funding Corp., Paul A. Farr, Mark F. Wilten, Peter J. Simonich, William
H. Spence, Rodney C. Adkins, Frederick M. Bernthal, John W. Conway, Philip G.
Cox, Steven G. Elliott, Louise K. Goeser, Stuart E. Graham, Stuart Heydt, Raja
Rajamannar, Craig A. Rogerson, Natica von Althann, Keith H. Williamson,
Armando Zagalo de Lima, and DOES 1-50




                                       1
COUNSEL FOR DEFENDANTS PPL Corporation, PPL Capital Funding,
Inc., PPL Electric Utilities Corp., PPL Energy Funding Corp., Mark F.
Wilten, Peter J. Simonich, William H. Spence, Rodney C. Adkins, Frederick
M. Bernthal, John W. Conway, Philip G. Cox, Steven G. Elliott, Louise K.
Goeser, Stuart E. Graham, Stuart Heydt, Raja Rajamannar, Craig A.
Rogerson, Natica von Althann, Keith H. Williamson and Armando Zagalo de
Lima:
     T. Thomas Singer
     Axilon Law Group, PLLC
     115 North Broadway, Ste. 310
     P.O. Box 987
     Billings, MT 59103-0987
     Telephone: (406) 294-9466
     Facsimile: (406) 294-9468
     tsinger@axilonlaw.com

     Elizabeth L. Griffing
     Axilon Law Group, PLLC
     Power Block, Ste. 4P
     7 West 6th Ave.
     Helena, MT 59601
     Telephone: (406) 457-5465
     Facsimile: (406) 447-4255
     bgriffing@axilonlaw.com
     George A. Zimmerman (pro hac vice admission to be requested)
     Jonathan Frank (pro hac vice admission to be requested)
     Skadden, Arps, Slate, Meagher & Flom LLP
     Four Times Square
     New York, NY 10036-6522
     Telephone: (212) 735-3000
     george.zimmerman@skadden.com
     jonathan.frank@skadden.com




                                     2
COUNSEL FOR DEFENDANT Paul A. Farr:
    Mark D. Parker
    Casey Heitz
    Parker, Heitz & Cosgrove, PLLC
    401 N. 31st St., Ste. 805
    P.O. Box 7212
    Billings, MT 59103-7212
    Telephone: (406) 245-9991
    Facsimile: (406) 245-0971
    markdparker@parker-law.com
    caseyheitz@parker-law.com

    Joshua L. Seifert (pro hac vice admission to be requested)
    Joshua L. Seifert PLLC
    175 Varick Street
    New York, NY 10014
    Telephone: (646) 470-2647
    jseifert@seifertpllc.com




                                      3
